UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2013 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54867 LIFEAPPS DIGITAL MEDIA INC. (Exact name of registrant as specified in its charter) Delaware 80-0671280 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 5752 Oberlin Drive, #106, San Diego, CA 92121 (Address of principal executive offices, including zip code) Tel: (858)-245-5179 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. ¨ Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ Nox As of May 7, 2013 there were issued and outstanding 76,000,000 shares of Common Stock, $0.001par value. Table of Contents FORM10-Q LIFEAPPS DEGITAL MEDIA INC. INDEX Page Number PART I. FINANCIAL INFORMATION F-1 Item 1. Financial Statements F-1 Condensed Consolidated Balance Sheets at March 31, 2013 (Unaudited) and December 31, 2012 F-2 Condensed Consolidated Statements of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) F-3 Condensed Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) F-4 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 8 Item 4. Controls and Procedures 8 PART II. OTHER INFORMATION 10 Item 1. Legal Proceedings 10 Item 1A. Risk Factors 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Upon Senior Securities 10 Item 4. Mine Safety Disclosure 10 Item 5. Other Information 10 Item 6. Exhibits 11 SIGNATURES 12 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS LifeApps Digital Media Inc. March 31, 2013 and 2012 Index to the Financial Statements Contents Page(s) Condensed Consolidated Balance Sheets at March 31, 2013 (Unaudited) and December 31, 2012 F-2 Condensed Consolidated Statement of Operations for the Three Months Ended March 31, 2013 and 2012 (Unaudited) F-3 Condensed Consolidated Statement of Cash Flows for the Three Months Ended March 31, 2013 and 2012 (Unaudited) F-4 Notes to the Condensed Consolidated Financial Statements (Unaudited) F-5 F-1 LifeApps Digital Media Inc. (A Development Stage Company) Condensed Consolidated Balance Sheets March 31, December 31, (Unaudited) (Audited) Assets Current assets: Cash $ $ Prepaid expenses Deposits Total current assets Restricted cash - Intangible asset, net of amortization Fixed assets, net of depreciation - Total Assets $ $ Liabilities and Stockholders’ Equity Current liabilities: Accounts payable $ $ Accrued liabilities Deferred revenue - Amount due to related party Total current liabilities Stockholders'' Equity Preferred stock, $.001 par value, none issued or outstanding Common stock, $0.001 par value, 300,000,000 shares authorized, 76,000,000 shares issued and outstanding, as of March 31, 2013 and December 31, 2012 Additional paid in capital Deficit accumulated during development stage ) ) Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See the accompanying notes to the condensed consolidated financial statements F-2 LifeApps Digital Media Inc. (A Development Stage Company) Statement of Operations (Unaudited) For the Three Months Ended March 31, For the period from July 15, 2009(Inception) through March 31, 2013 Revenue $ $ $ Cost of revenue - - Gross profit (loss) ) Operating expenses: General and administrative Depreciation and amortization Total operating expenses Operating loss ) ) ) Interest expense (income) ) - Net (loss) $ ) $ ) $ ) Per share information - basic and fully diluted: Weighted average shares outstanding Net (loss) per share $ ) $ ) $ ) See the accompanying notes to the condensed consolidated financial statements F-3 LifeApps Digital Media Inc. (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended March 31, For the period from July 15, 2009 (Inception) through March 31, 2013 Net cash used in operations $ ) $ $ ) Cash flow from investing activities: Cash placed in escrow ) - ) Investment in intangible assets ) - ) Investment in fixed assets ) - ) Net Cash used in investing activities ) - ) Cash flow from financing activities: Issuance of common stock for cash - - Capital contribution - - Advances from related party ) - Repayments to related party - ) ) Short term borrowing - Repayment of short term borrowing - - ) Net cash (used in) provided by financing activities ) Net increase (decrease) in cash ) Cash at beginning of period - Cash at end of period $ $ $ Supplemental disclosure of cash flow information: Cash paid for interest $
